Citation Nr: 1430483	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1997.  This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The Veteran is not shown to be precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's December 2013 letter advised the Veteran of the elements of the notice requirements for his claim for a total rating for compensation purposes based upon individual unemployability (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  The RO's December 2013 letter requested that the Veteran identify or submit evidence in support of his claim; and complete and submit VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) within 30 days.  No response from the Veteran has been received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  As the current evidence of record does not suggest that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, an examination is not required.

The Veteran has not identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.

In July 2012, the Board remanded this matter for additional evidentiary development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Pursuant to the Board's July 2012 remand, the RO sent the Veteran the proper notice letter and VA Form 21-8940 to complete in December 2013.  Thereafter, the RO adjudicated the Veteran's TDIU benefits claim in a January 2014 supplemental statement of the case.  Accordingly, the directives of the Board's July 2012 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Service connection is currently in effect for a right wrist disability, rated 10 percent disabling; recurrent left (minor) shoulder dislocation, rated noncompensably disabling; and right wrist scar, rated noncompensably disabling.  This results in a combined disability rating of 10 percent, effective from October 2007.  Accordingly, the Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards, a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the reasons explained below, the Board finds that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is not warranted.

In March 2012, a VA examination for joints was conducted.  During the examination, the Veteran indicated that he quit his job as a barber due to his right wrist disability in June 2010.  He also indicated that he had not sought treatment for his right wrist disability in the past year.  Physical examination of the right wrist revealed pain, decreased motion, and decreased strength.  The report also described the Veteran's service-connected right wrist scar as superficial, stable, without pain or limitation.

While the Board accepts that the Veteran's right wrist disability hampers his employment as a barber, the symptomatology shown does not suggest unemployability in other positions.  Despite having been requested, the Veteran failed to submit or identify any evidence indicating that he is unemployable due to his service-connected disabilities.  See Wood, 1 Vet. App. at 193.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Entitlement to TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


